 

AGREEMENT
This Agreement is entered into
 
BETWEEN

 
Apollo Hospitals Enterprises Ltd. ("AHEL"), a Company incorporated under the
Companies Act, 1956 and having its Registered Office at Greams Road, Chennai
India, represented by its President - Corporate Development, Mr. Anil K. Maini
and hereinafter referred to as "AHEL"; which expression shall unless repugnant
to the context mean and include its successors and assigns of the ONE PART;

 
AND
 
Mr. Amir Ettehadieh, residing at Beverly Hills, CA., Managing Director of a
Company called "Global Health Voyager" having their principal place of business
at 340 North Camden Dr., Suite 302, Beverly Hills, CA. 90210, and hereinafter
referred to as "Health Care Facilitator" which expression shall unless repugnant
to the context mean and include his / her legal heirs, legal representatives,
executors and assigns of the OTHER PART; WHEREAS

 
1.  
AHEL is a well-known Company running multi-specialty hospitals in India and is a
pioneer in the field of Medicare.

 
2.  
The Health Care Facilitator is engaged in business of running a Health Care
Information Centre in the United States of America and is desirous of marketing
the hospital facilities of AHEL/Apollo Group in that Area/Region.

 
3.  
AHEL herein is desirous of promoting and expanding its business activities and
with the said objective is endeavoring to increase the patient referral for
treatment in its hospital in New Delhi in India hereinafter to as the "Said
Hospital(s)"for various ailments suffered by the patients.

 
 
1

--------------------------------------------------------------------------------

 
 
4.
For the said purpose, AHEL has appointed the said Company as its Health Care
Facilitator in the United States of America with effect from November 1, 2010
for a period of one year upon terms and conditions stipulated herein below.

 
NOW THIS AGREEMENT WITNESSES THAT

 
1.      Scope

 
This Agreement envisages the promoting and developing by the Health Care
Facilitator of the Hospital business of AHEL by referring patients from overseas
to be treated at AHEL/Associate Hospital(s).

 
2.      Period
 
This Agreement shall commence from November 1, 2010 and shall be effective for a
period of one year.

 
3.      Patient Referral and Payment Procedure
 
(a)  
The Health Care Facilitator shall assimilate details of the medical history of
the patients to be referred for treatment to the said Hospital(s) and confirm
the same by a report authenticated by the patient's local Doctor.

 
(b)  
This report shall be forwarded at least 4 days prior to the arrival of patient
to the Hospital. The hospital will ensure verification of the same by the Doctor
in charge of treating the patient and send its observations / comments, if any,
to the Health Care Facilitator within 2 working days of receipt of the report
along with the cost estimate for the treatment required by the patient.

 
(c)  
Upon completion of treatment of the patient(s), the said Hospital(s) shall
charge the patient directly and provide bill to the patient(s) for the treatment
given to them.


 
2

--------------------------------------------------------------------------------

 

(d)  
The said Hospital(s) has the discretion to insist upon payment of such expenses
& settlement of the  bills  incurred  by the patient before the treatment.

 
(e)  
The said Hospital(s) has the discretion to insist upon advance payment of such
expenses by the patient before the treatment.

 
4.     Mandates and Obligations of AHEL
 
(a)  
The treatment shall be extended by the said Hospital(s) to patients referred by
the Health Care Facilitator on terms and tariff normally charged by the said
Hospital(s) from time to time.

 
(b)  
The said Hospital(s) shall provide extra medical facility and cross referral to
the patient if so advised by the Doctor In charge of the specific patient whose
decision in this regard shall be final and binding on the patient.

 
(c)  
The bills pertaining to usage of the above facilities of the Hospital for the
sake of the patient or by the patient shall be paid by the patient.  If these
bills are not met by the patient(s), the Health Care Facilitator will assist
AHEL to obtain payment from the patient and account the same to the said
Hospital(s).

 
(d)
AHEL shall cause the said Hospital(s) to provide computerized bill for the
entire treatment package to the patient in original.

 
(e)
Where the patient referred to, after commencement of treatment declines to
continue or have the treatment for any reason not due to any fault of the said
Hospital(s), the advance payment made by the patient/Health Care Facilitator for
such treatment shall be returned after adjusting actual expenditure incurred up
to the time of stopping the treatment



 
3

--------------------------------------------------------------------------------

 
 
5. Obligations and Averments of the Health Care Facilitator
 
(a)  
The Health Care Facilitator shall refer patients to AHEL/Associate Hospital(s)
through referrals from overseas.

 
(b)  
At least 4 days prior to sending the patient to the said Hospitals for
treatment, the Health Care Facilitator shall ensure procurement of complete
health details of the patient and forward the same to the said Hospitals).

 
(c)  
It shall be the sole responsibility of the Health Care Facilitator to assist
procurement of local approvals / permits for sending the patient as also his
return to the hometown.

 
(d)
The Health Care Facilitator shall ensure that the patient(s) and accompaniment
abide by all rules and regulations of the said Hospital(s) and also do not
infringe any laws of India during the period of treatment.

 
(e)  
The Health Care Facilitator agrees not to use the name "Apollo" or its logo in
any manner in connection with his business without the prior written approval of
AHEL.

 
(f)  
The Health Care Facilitator shall  maintain their premises with  proper
standards throughout the period of contract.

 
(g)  
The Health Care Facilitator shall not be eligible for any other payment by AHEL
except service charge as per clause 6.

 
(h)
The Health Care Facilitator shall obtain prior permission from AHEL before
advertising its name on any promotional material.



 
4

--------------------------------------------------------------------------------

 
 
6.    Service charge to the Health Care Facilitator
 
(a). For the services provided by the Health Care Facilitator under this
Agreement, they shall be paid a service charge of 10% (Ten Percent) of the total
bill.
 
(b) No Service charge shall be paid for patients directly undergoing treatment
with AHEL who are not referred by the Health Care Facilitator.
 
(c) The said service charge shall be paid within a period of 30 working days on
a monthly basis.
 
(d) No Service charge shall be paid for patients who have not settled the bills
incurred by them at the said Hospital(s).

 
7.    Exclusion of Liability
 
(a)  
AHEL or the said Hospital(s) shall not be liable for death of patient despite
proper treatment.

 
(b)
Improper response to the treatment by the patient, which would entail sending
him back to their hometown.

 
(c)  
AHEL or the said Hospital(s) shall not be liable for any complication that may
arise during treatment resulting in death, permanent/temporary disablement of
the patient for which proper care was taken by the said Hospital(s) Doctors in
the normal course.

 
(d)  
AHEL shall not be bound by any act or omission, which is done beyond the scope
of this Agreement by the Health Care Facilitator.



 
5

--------------------------------------------------------------------------------

 
 
 (e)
In case of any consumer complaints by any patients against AHEL, the Health Care
Facilitator shall assist AHEL in settling/defending the complaints.

 
8.    Renewal

 
This Agreement may be renewed at the option of AHEL for such further period and
on such terms as the Parties may agree at the time of renewal.

 
9.    Termination
 
(a)  
This Agreement may be terminated at the option of AHEL by giving 30 days written
notice to the Health Care Facilitator upon breach of any terms of this Agreement
by the Health Care Facilitator.

 
(b)  
AHEL and the Health Care Facilitator shall have the right to terminate the
Agreement by giving to the other 30 days written notice without assigning any
reason.

 
10. Nothing contained or implied herein constitutes a party, the partner, agent
or trustee of the others or create any partnership. Agency and Trust and
relationship between the parties herein shall be strictly construed as that
intended herein.
 
11. Governing Law & Jurisdiction.
 
This Agreement and the parties therein shall be governed by laws of India and
all disputes arising out this Agreement subject to jurisdiction of Courts in
city of New Delhi, India only

 
6

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF the parties hereto have executed this Agreement on the day,
month and year herein below written in the presence of: -
 

 
Anil K. Maini
  Amir Ettehadieh               /s/ Anil K. Maini   /s/ Amir Ettehadieh     AHEL
  GLOBAL HEALTH VOYAGER     NEW DELHI, INDIA.   HEALTH CARE FACILITATOR        
     WITNESSES:  
USA
    1.   2.  

 
 
7

--------------------------------------------------------------------------------

 
